Detailed Office Action
	The communication dated 5/22/2020 has been entered and fully considered. Claims 1-12 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUDOLPH (EP-2168750-A1, and its English translation), hereinafter RUDOPLH. Note that the italicized text below are the instant claims.
Regarding Claim 1, RUDOLPH discloses An insert molding apparatus {[0001], [FIG. 1] note the apparatus that is performing the method} comprising: 
a lower mold including a seating part on which an insert member including a through-hole is seated {[0005], [0012], [FIG. 1] note that insert 2 is sitting on the lower mold so that U-shape portion is the seating part}; 
an upper mold mounted on the lower mold and configured to receive the insert member seated on the seating part {[0012], [FIG. 1] 10 is the upper mold and 11 is the lower mold that holds the insert as described above, note that this resembles the upper mold 200 and lower mold 100 with insert S in instant Fig. 3}; 
and a first fixing part {[0012], [FIG. 1] combination of 12/13/14 is the fixing part} including : 
a first head provided in the lower mold and inserted into the through-hole of the insert member when the insert member is seated {[0012], [FIG. 1] 13/14}, 
and a first drive unit configured to move the first head, wherein the first drive unit is moved to adjust a length by which the first head is inserted into the through-hole {[FIG. 1] 12 is the drive unit, [0012] note the teaching on cylinder 12 and that is passed through thus it is considered as the drive unit, note teaching on adjusting how far this derive unit travels}.
Regarding Claim 8, RUDOLPH discloses wherein the first head is configured to press the insert member toward the lower mold when the first head is lowered {[FIG. 1] note that head 13/14 and the whole fixing part 12/13/14 maintains the insert 2 secured to the lower mold or secured toward the U-shape seat at the lower mold 11}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over RUDOLPH as applied to claim 1 above, and further in view of FOX (US-2017/0182729), hereinafter FOX.
Regarding claims 9-12, RUDOLPH discloses all the limitations of claim 1. RUDOLPH, however, is silent on a second fixing part disposed on the upper mold.
In the same filed of endeavor that is related to a trim component that comprises of an injected resin and an insert or a fiber material, FOX discloses:
Claim 9: further comprising: a second fixing part {[FIG. 12] the assembly with 132 at the top} including: 
a second head mounted in the upper mold and configured to fix the insert member when the insert member is seated {[0094] to [0096], [FIG. 14] see second head 134 fixing the insert 140}; 
and a second drive unit configured to move the second head {[FIG. 12] actuator 132 is the drive unit}.
Claim 10: wherein the second drive unit is a hydraulic cylinder {[0153]}.
Claim 11: wherein the second fixing part is configured to move the second head, based on whether a moldable material is introduced or not {[0094]}.
Claim 12: wherein the second head is raised and spaced apart from the insert member at a certain interval when the moldable material is introduced {[0096] note that pin 134 is at a retracted position (a certain interval from the insert) when resin is injected into the mold}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of FOX in the 
As disclosed by FOX, the advantage of this pin assembly or the second fixing part is to hold the fiber or the insert in a desired position and orientation {[0145]}. Therefore, one of ordinary skill in the art would have been motivated to include this second fixing device in the upper mold of RUDOLPH to further assist in securing the insert 2 {[FIG. 1] note the upper mold 10 of FOX has enough room for inclusion of a second fixing mechanism that helps secure the insert 2 by pushing on its surface 7, therefore this incorporation is possible and will achieve its intended function as suggested by FOX}.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748